DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	Claims 1-20 are allowed based on the follow reasons:
 	As to claim 1, the prior art fails to disclose or suggest alone or in combination as claimed a method for controlling supersonic flight entry/exit of a vehicle, the method comprising:
obtaining a flight plan of a vehicle;
monitoring progress of the vehicle through the flight plan to determine whether a transition between supersonic and subsonic flight is approaching; and
in response to determining the transition between subsonic and supersonic flight is approaching, obtaining center of gravity (CG) information for the vehicle and a planned trajectory of the vehicle;
determining, based on the CG information and the planned trajectory, a suitable entry/exit point between supersonic and subsonic flight;
based on a result of the determination, adjusting the planned trajectory or confirming the planned trajectory of the vehicle; and
based on the adjusted planned trajectory or the confirmed planned trajectory of the vehicle, generating actuator instructions to execute the adjusted planned trajectory or the confirmed planned trajectory.
The elements contained in claim 8 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a system rather than a method and thus allowable for the same reasons as stated above.
The elements contained in claim 15 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a non-transitory computer readable medium rather than a method and thus allowable for the same reasons as stated above.

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations. Although Wu et al. (US 9,423,799 B1) disclose an information processing system and method for adaptively selecting an aircraft descent flight path for an aircraft, Wu et al. do not teach the above mentioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-5, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L. H./Examiner, Art Unit 3661            

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661